944 A.2d 75 (2008)
Re: John McCAIN'S INELIGIBILITY TO BE ON PRESIDENTIAL PRIMARY BALLOT IN PENNSYLVANIA
Appeal of Carmon Elliott.
Supreme Court of Pennsylvania.
April 3, 2008.
Carmon Elliott, pro se.
Lawrence J. Tabas, Obermayer Rebmann Maxwell & Hippel, L.L.P., Philadelphia, for John McCain, appellee.
*76 BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD and McCAFFERY, JJ.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2008, Appellant's Application for Issuance of Subpoena is DENIED. Appellant's Application to Amend Brief is GRANTED. Appellee's Application to Quash is DENIED. The Order of the Commonwealth Court is AFFIRMED.